Citation Nr: 1729958	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from May 1962 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the U.S. Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not related to in-service noise exposure.

2.  The Veteran's tinnitus is not related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was not incurred during active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).

2.  The Veteran's tinnitus was not incurred during active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Moreover, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309 (a)).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran asserts that his bilateral hearing loss disability was caused by exposure to hazardous noise during boot camp and while serving as an Air Force recreation specialist.  See August 2010 Correspondence.

The evidence of record shows that the Veteran has bilateral hearing loss sufficient to establish impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  A July 2016 VA examination shows that the Veteran's auditory thresholds in both ears are 30 decibels or more in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Therefore, the Veteran meets the first requirement of service connection, a current disability.    

However, although the Veteran has a bilateral hearing loss disability, a preponderance of the evidence is against a finding that his disability was caused by in-service noise exposure.

The Veteran states that his hearing loss had its onset sometime between 1962 and 1963, and that his tinnitus started sometime between 1963 and 1964.  See August 2010 Application for Compensation and/or Pension.  In an August 2010 letter, he describes being exposed to loud noise from the gun range during boot camp in 1962, then subsequently while serving as a recreation specialist at Elmendorf Air Force Base in Alaska, where he was purportedly exposed to hazardous noise from large diesel engines which powered the tow lines at the base ski slope over two and a half seasons.  He also cites the snowmaking guns and snow cat vehicles as other sources of hazardous noise to which he was exposed.  The Veteran states that he was further exposed to hazardous noise while driving tractors for grounds keeping during the off-season and while serving as a disc jockey for Air Force personnel.  See June 2011 VA Examination.  Of the onset of his hearing loss, he writes, "[b]eing young, the noise did not seem to bother me then."  See August 2010 Correspondence.  However, the Veteran has also suggested that he was indeed bothered by the noise, but he did not seek treatment and instead "just put up with [his] hearing problems."  August 2010 Application for Compensation and/or Pension.  

The Veteran's service treatment records (STRs) are of record and show that Veteran's hearing was tested at normal levels at induction and discharge, with no significant threshold shift.  They are silent for any complaints of hearing loss or in-service acoustic trauma or injury related to hazardous noise exposure.  The Veteran however is competent and credible with regard to his assertions as to loud noise exposure in service.  Therefore, the second element for service connection is met. 

The evidence of record also includes a number of private audiometric test results indicating that the Veteran has had a hearing loss disability since at least as early as 1982.  See Audiometric Test History, Pattern Maker Leader, November 1982 to June 2010.  Further audiometric testing from the Bryan Hearing Aid Center show significant hearing loss in October 2002 and September 2009.  See Bryan Hearing Aid Center Examination Results, October 2002 and September 2009.

Additionally, the record includes lay statements submitted by the Veteran's wife and daughter in September 2010.  The Veteran's wife stated that the Veteran has been hard of hearing ever since she's known him and that it has become increasingly stressful in recent years.  She described the Veteran's inability to hear everyday sounds like the television, car radio, and turn signal, and indicated that her conversations with him have become strained because he has trouble hearing her voice.  The Veteran's daughter also stated that her father has had hearing loss ever since she could remember.  She wrote that his hearing loss forces him to read lips and talk very loudly, like he's yelling, which is frustrating for family members.

In June 2011, the Veteran was afforded a VA examination in connection with his claim, during which he described both in-service and post-service noise exposure.  The Veteran stated that for the first 15 years following discharge from active service, he worked in a warehouse at Ford Motor Company, where he was exposed to very little noise.  He reported undergoing a private hearing test in 1966 that showed normal bilateral hearing.  The Veteran stated that he then spent 30 years working as a metal pattern maker at General Motors, a job which required that he wear hearing protection.  The Veteran denied exposure to hazardous recreational noise.  The Veteran reported experiencing a high pitched buzzing sound occurring most often in his left ear, approximately once per month, but could not give the examiner a date of onset.  The examiner found that the Veteran had hearing loss, but concluded that it was less likely than not that it was incurred as a result of in-service noise exposure because his hearing was normal upon discharge from the military, and because he had a 1966 hearing test while at Ford Motor Company which showed normal bilateral hearing.  The examiner did not provide an opinion concerning the Veteran's tinnitus.

The Veteran was afforded another VA examination in July 2016, the report of which showed diagnoses of bilateral sensorineural hearing loss and tinnitus.  The examiner opined that it was less likely than not that hearing loss and tinnitus were caused by or a result of service.  She cited to service records showing normal hearing at enlistment and normal hearing at separation and the lack of significant shifts/decreases in hearing thresholds while in service.  She noted the Veteran's reports that he was exposed to loud noise exposure as a recreational specialist in the Air Force, to weapons in training exercises, to snow guns and machines while working on ski slopes, to diesel engines while using tractors to work on ball diamonds, and also as a disc jockey.  The examiner observed that although the Veteran reported loud noise exposure during his service, his hearing remained within normal limits with no shifts in hearing while in service.  She determined that there was no evidence that hearing loss or tinnitus was caused by acoustic trauma in service.  In providing her opinion, she cited to the Institute of Medicine (IOM) research study which does not recognize delayed onset hearing loss and demonstrating that a permanent threshold shift occurs at the time of the event if acoustic trauma is suffered from the reported noise exposure.  In this case, the examiner found that there was no objective evidence in the records showing that the Veteran's hearing loss or tinnitus were due to acoustic trauma from service.

In considering the evidence of record under the laws and regulation as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hearing loss disability or tinnitus.

In reaching its decision, the Board has considered the lay testimony of record connecting the Veteran's hearing loss and tinnitus with in-service noise exposure.  However, while the Veteran, his wife, and his daughter are competent to report his exposure to loud noise in service, symptoms and history of treatment, they have not been shown to be capable of making medical conclusions on complex issues such as to the etiology of the Veteran's hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  

Ultimately, the Board finds the VA examiners' opinions to be the most probative evidence of record as to the nature and etiology of the Veteran's hearing loss and tinnitus, and these opinions ultimately outweigh the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the examiners who performed the Veteran's VA audiology examinations conducted extensive reviews of the Veteran's claims file, examined the Veteran in person, and relied on their medical training, skill, and accepted medical principles in reaching conclusions supported by detailed rationales.   

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107 (a).

Based on the foregoing, the Board finds that the competent medical evidence as a whole establishes that the Veteran's bilateral hearing loss and tinnitus are not etiologically related to service.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


